Title: Thomas Jefferson to William Lee, 24 March 1820
From: Jefferson, Thomas
To: Lee, William


					
						Dear Sir
						
							Monticello
							Mar. 24. 20.
						
					
					Your favor of the 6th is recieved. all our funds are at this time in a course of application to the erection of our buildings; and until they are compleated we shall not go into a further appointment of Professors; this will probably be at least 2. years hence, which I presume will not suit mr Argenil. I therefore return you his papers and avail myself of the occasion of renewing to you the assurances of my great esteem & respect
					
						
							Th: Jefferson
						
					
				